[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff subcontractor pleaded, and put on evidence to show, that he had a written contract with the defendant general contractor. The plaintiff placed in evidence a copy of a proposal, which he claimed the defendant accepted by signing the original. The defendant denied that he accepted the proposal and CT Page 2135 denied that he signed the original copy of the document.
Clearly, the decision in this case depends on whether there was a signed written contract, as alleged. The court therefore, asked the parties to submit the original document.
The original proposal has been submitted by the defendant. It has been marked Court's Exhibit 1. It was not signed by the defendant, and it therefore collaborates his testimony that he never signed nor accepted the plaintiff's proposal.
Accordingly, the court finds for the defendant.
Samuel S. Freedman, Judge Trial Referee